Case 5:19-cv-01546-JGB-SHK Document 253 Filed 12/08/20 Page 1 of 2 Page ID #:4783




                       UNITED STATES COURT OF APPEALS                         FILED
                              FOR THE NINTH CIRCUIT                            DEC 8 2020
                                                                           MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS
  FAOUR ABDALLAH FRAIHAT; et al.,                   No.    20-56297

                   Plaintiffs-Appellees,            D.C. No.
                                                    5:19-cv-01546-JGB-SHK
    v.                                              Central District of California,
                                                    Riverside
  U.S. IMMIGRATION AND CUSTOMS
  ENFORCEMENT; et al.,                              ORDER

                   Defendants-Appellants.

         The appeal filed December 7, 2020, is a preliminary injunction appeal.

  Accordingly, Ninth Circuit Rule 3-3 shall apply.

         The mediation questionnaire is due three days after the date of this order.

         If they have not already done so, within 7 calendar days after the filing date

  of this order, the parties shall make arrangements to obtain from the court reporter

  an official transcript of proceedings in the district court that will be included in the

  record on appeal.

         The briefing schedule shall proceed as follows: the opening brief and

  excerpts of record are due not later than January 4, 2021; the answering brief is due

  February 1, 2021, or 28 days after service of the opening brief, whichever is

  earlier; and the optional reply brief is due within 21 days after service of the

  answering brief. See 9th Cir. R. 3-3(b).



  tsp/MOATT
Case 5:19-cv-01546-JGB-SHK Document 253 Filed 12/08/20 Page 2 of 2 Page ID #:4784




        No streamlined extensions of time will be approved. See 9th Cir. R. 31-

  2.2(a)(3). Any request for an extension of time to file a brief must be made by

  written motion under Ninth Circuit Rule 31-2.2(b).

        Failure to file timely the opening brief shall result in the automatic dismissal

  of this appeal by the Clerk for failure to prosecute. See 9th Cir. R. 42-1.




                                                    FOR THE COURT:

                                                    MOLLY C. DWYER
                                                    CLERK OF COURT


                                                    By: Tina S. Price
                                                    Deputy Clerk
                                                    Ninth Circuit Rule 27-7




  tsp/MOATT                                 2
